Citation Nr: 1126412	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-28 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected left tibiotalar dislocation with degenerative changes.  

2.  Entitlement to service connection for a heart disorder, claimed as atrial flutter.  

3.  Entitlement to an evaluation in excess of 20 percent for left tibiotalar dislocation with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1987 to July 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the RO which declined to reopen the claim of service connection for a heart disorder and denied service connection for hypertension and an increased rating for the left ankle disability.  In October 2009, the Board reopened the claim for a heart disorder and remanded the appeal for additional development of all of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested in service or until many years after service and is not causally related to or otherwise aggravated by his service-connected left ankle disability.  

2.  The Veteran was not shown to have a heart disorder manifested by atrial fibrillation in service or until many years thereafter, and there is no competent medical evidence that any current atrial fibrillation is related to service or any incident therein.  

3.  The Veteran's left ankle disability is manifested by chronic pain, arthritis, and limitation of motion without swelling, instability or laxity; additional functional limitation due to pain, fatigability, incoordination, on repetitive use or during flare-ups is not demonstrated.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension due to disease or injury which was incurred in or aggravated by service, may not be so presumed, and is not proximately due to, the result of, or aggravated by the service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The Veteran does not have a heart disorder, including atrial fibrillation due to disease or injury which was incurred in or aggravated by service nor may any current heart disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for an evaluation in excess of 20 percent for left tibiotalar dislocation with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Codes (DCs) 5010-5271 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Prior to initial adjudication of the Veteran's claims, letters dated in March and June 2005, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal, and was also afforded an opportunity for a personal hearing, but declined.  

Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left ankle disability since the most recent VA examination in February 2010.  The Board finds that the VA examinations were thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that VA's duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of, or aggravated by a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular-renal disease, including hypertension is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background

The service treatment records showed no complaints, treatment or diagnosis referable to hypertension in service or until some 10 years or more after discharge from service.  Although there were several elevated blood pressure recordings in service, manifested primarily by elevated diastolic pressure readings between 90 and 94, the records do not show any treatment or indication by medical personnel of any concerns of high blood pressure or hypertension.  The Veteran's blood pressure at the time of his service enlistment examination in October 1986 was 132/88, and was 110/86 on a periodic service examination in April 1990.  A chest x-ray study in June 1991 was within normal limits and showed no evidence of heart enlargement.  

In June 1993, shortly before his discharge from service, the Veteran was evaluated for an episode of atrial flutter.  At that time, the Veteran denied any prior history of chest pains, shortness of breath, hypertension or radiating pain, and his blood pressure was 144/83.  An EKG showed normal sinus rhythm and no evidence of ischemia.  

When examined by VA in November 1993, the Veteran reported a single episode of atrial flutter in service in June 1993, and said that he had no cardiovascular problems since then and was not on any medications.  On examination, his blood pressure was 140/86, and all cardiovascular findings were within normal limits.  An EKG showed normal sinus rhythm and nonspecific T-wave abnormality.  The diagnoses included single episode of atrial flutter, resolved with no residuals.  

VA treatment records showed that the Veteran was seen for various maladies, including poor sleep, snoring, and intermittent palpitations from May 2004 to the present.  The Veteran reported that he had intermittent palpitations accompanied by shortness of breath and diaphoresis but no dizziness or chest pains, and that they occurred primarily at night and resolved by morning.  His blood pressure in May 2004 was 128/85.  A treatment note dated in August 2004, showed that the Veteran was advised that obstructive sleep apnea could make his cardiac arrhythmias worse.  In January 2005, the Veteran underwent an echocardiography and sleep study which revealed a dilated aortic root and partial obstructive sleep apnea with hypersomnia, respectively.  

The evidence showed that the Veteran was seen at a private emergency room (ER) in February 2005, for a fast heart rate.  The Veteran was treated with IV Cardizem, digoxin and heparin in the ER and his heart rate converted to normal sinus rhythm.  He was admitted for 24 observation and discharged with follow-up at a VA facility.  The discharge diagnosis was new-onset atrial fibrillation with conversion to normal sinus rhythm with medication.  

When seen by VA for a cardiovascular evaluation in March 2005, the Veteran denied any prior history of hypertension, but said that he had occasional blood pressure readings at home in the 140's.  On examination, the Veteran weighed 299 pounds and his blood pressure was 154/85.  The impression included paroxysmal atrial fibrillation, dilated ascending aortic root, hypertension - not controlled, and central sleep apnea.  The diagnosis on a subsequent VA treadmill stress test in April 2005 indicated the probability of significant obstructive coronary artery disease.  

An echocardiography in December 2008 revealed normal chamber size and left ventricular systolic function, and no left ventricular segmental wall motion abnormality detected.  There was mild concentric left ventricular hypertrophy, trace mitral regurgitation, and mild tricuspid regurgitation, no pericardial effusion or intracardiac thrombus, vegetation, mass or shunt.  

A VA cardiac catheterization in November 2009 revealed normal coronary arteries and left ventricular function, systemic hypertension and mild to moderate dilation of the aortic root.  

When examined by VA in February 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and findings on examination.  The Veteran's blood pressure was 167/92, 127/79, and 146/86, and the examiner indicated that a chest x-ray study in November 2009 showed no evidence of active cardiopulmonary disease.  The diagnoses included hypertension and paroxysmal atrial fibrillation.  The examiner opined that it was less likely than not that the Veteran's hypertension had its onset in service or developed within one year of discharge from service.  The examiner stated that she could not offer an opinion as to the etiology of the Veteran's atrial fibrillation without resorting to speculation.  

Concerning the Veteran's hypertension, the examiner noted that while the Veteran had several elevated blood pressure readings in service, there was no objective evidence of chronic elevation or a diagnosis of hypertension in service or until many years after service.  Additionally, she noted that the elevated readings in service were documented during times of acute physical stress such as trauma with pain, or illness, such as sinusitis and pharyngitis, and that one could expect to have elevated readings under these circumstances.  She also noted that the Veteran had numerous normal blood pressure readings during service, and that he was not diagnosed with hypertension until 2005.  

With respect to the Veteran's heart problems, the examiner indicated that while the Veteran could have had atrial fibrillation or flutter in 1993, it was not documented on EKG in service, and that without diagnostic evidence documenting atrial fibrillation, it was not possible to render a definitive diagnosis.  

In an addendum report, dated in February 2011, the VA examiner opined that it was less likely than not that the Veteran's current hypertension was caused by or a result of his service-connected left ankle disability, and that there was no objective data to support aggravation.  The examiner indicated that the risk factors for essential hypertension cited in the medical literature included race, family history, salt intake, obesity, dyslipidemia, high fructose corn syrup intake, and for secondary hypertension, renal and endocrine disorders and sleep apnea.  She noted that while aerobic exercise is recognized as probably beneficial in the treatment of hypertension, the lack of exercise has not been found as an independent risk factor for development of hypertension.  Further, she noted that the Veteran is not shown to be precluded from engaging in any exertional exercise due to his ankle disability.  Since the Veteran has at least two of the independent risk factors, vis-à-vis, obesity and sleep apnea, the examiner opined that it was more likely that these risk factors contributed to his hypertension than his left ankle pain.  

Analysis

The Veteran contends that his hypertension is due to the fact that he has been unable to exercise because of his left ankle disability, and believes that service connection should be established for hypertension secondary to his service-connected left ankle disability.  The Veteran also asserts that his current heart problems, manifested by atrial fibrillation was first manifested in service.  

As an initial matter, the Board notes that while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As to the Veteran's contentions that he cannot exercise because of his left ankle disability, the Board notes that when evaluated for heart palpitations by VA in March 2004, he reported that he did not experience any symptoms when playing basketball.  Further, the evidence of record shows that the Veteran is employed as a golf professional and runs a golf course.  As both of these activities involve significant bending and twisting of the left ankle, the Board finds that the Veteran's assertions that he cannot exercise because of his ankle disability are of limited probative value.   

Moreover, the Board finds the February 2010 and 2011 VA opinions concerning the etiology of the Veteran's hypertension are persuasive, as they were based on a thorough review of the claims file and provided a rational explanation for concluding that the Veteran's hypertension was not related to service or to his service-connected left ankle disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Furthermore, the Veteran has presented no competent medical evidence to dispute those opinions.  

As the competent evidence fails to show the presence of hypertension in service or until some 12 years after service; there is no probative medical evidence suggesting a connection between the Veteran's current hypertension and service or his service-connected left ankle disability, and there is no credible evidence of cardiovascular disease, including hypertension within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  

Concerning the Veteran's atrial fibrillation, while the Veteran was seen for heart flutter on one occasion in service, and reportedly had intermittent symptoms periodically since his discharge from service, there were no diagnostic tests evidencing atrial fibrillation in service or until many years after service separation.  The Veteran was examined by VA during the pendency of this appeal to determine the nature and etiology of his current heart problems.  Although the examiner indicated that it was possible that atrial fibrillation could have been present in service, she noted that there was no objective evidence of atrial fibrillation or any other heart disorder in service or until many years thereafter, and that a diagnosis could not be made without appropriate tests (EKG).  Therefore, she concluded that an opinion as to the etiology of the Veteran's current atrial fibrillation could not be made without resorting to speculation.  In this regard, the Board notes that there is no medical evidence of record relating the Veteran's current atrial fibrillation to service.  

Additionally, the Board notes that the Veteran's only symptom in service was heart flutter, and that he specifically denied any chest pains or shortness of breath.  However, when first seen for palpitations in May 2004, his symptoms included shortness of breath and diaphoresis (sweating).  Further diagnostic testing revealed additional disabilities, including obstructive sleep apnea and a dilated aortic root.  Also, the Veteran's heart flutter in service began around 8:30 am, whereas he reported that his current symptoms occur at night and resolve by the AM.  Lastly, while the Veteran may be competent to describe sensations in his chest, it does not necessarily follow they were all produced by the same cause, and he is not competent to diagnose the cause of these sensations.  As such, any contention he had chronic atrial fibrillation since service are accorded limited evidentiary weight. 

Greater evidentiary weight is accorded to the absence of any diagnostic evidence of atrial fibrillation or other cardiovascular disease in service or within one year of service separation, and no competent medical opinion relating any current atrial fibrillation to service.  Accordingly, there is no basis for a favorable disposition of the Veteran's claim.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  At the same time, a little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Left Ankle Disability

The Veteran contends that he has chronic pain and weakness in his left ankle, particularly on prolonged walking or standing, and believes that he is entitled to a higher evaluation.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of his left ankle disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran is currently assigned a 20 percent evaluation for his left ankle disability under DC 5271, which is the maximum evaluation possible for the left ankle disability absent ankylosis of the joint.  38 C.F.R. § 4.71a, DC 5271.  

The normal range of motion for an ankle joint on dorsiflexion is from 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

In this case, the Veteran was examined for his left ankle disability twice during the pendency of this appeal.  In July 2005, the Veteran reported that his left ankle was extremely painful on the first 30 to 40 steps in the morning, and gradually improved but remained painful for the rest of the day.  The Veteran reported that he was a golf professional and instructor, but said that was not able to play more than 12 holes of golf because of ankle pain.  On examination, there was swelling but no heat or redness with moderate to severe pain on palpation of the left ankle.  Neutral position of the left ankle was at 85 degrees, with dorsiflexion and plantar flexion both from zero to 15 degrees.  There was no varus or valgus motion.  Repetitive movement of the left ankle significantly increased pain, weakness, fatigue and incoordination and decreased dorsiflexion by 10 degrees.  X-ray studies of the left ankle revealed a huge superior calcaneal spur.  

When examined by VA in February 2010, the Veteran reported pain, stiffness, instability, weakness, swelling, and incoordination, and said that he could walk from one to three miles.  He also reported that the best way to see a golf course was to walk it, and that since he cannot walk it and has to use a cart, he feels that he misses problems on the course.  On examination, the Veteran had an antalgic gait and there was evidence of increased wear on the outside edge of his left heel.  There was bony enlargement and mild weakness in the left ankle but no instability, tendon abnormality or angulation of the ankle joint.  

The examiner noted that 90 degrees is the normal starting point for range of motion measurements, and that the Veteran's range of motion was from minus 10 degrees dorsiflexion to 30 degrees plantar flexion.  There was no objective evidence of pain on motion; however, there was pain after repetitive motion, but no additional range of motion loss on repetitive motion or due to pain, fatigue, weakness or incoordination.  There was no change in range of motion on active or passive motion testing.  

Based on the evidence of record, the Board finds that there is no competent medical evidence of limitation of motion commensurate with ankylosis or other impairment in the left ankle to warrant a rating in excess of 20 percent.  The Veteran's principal complaints are pain, swelling, and instability.  However, there was no objective evidence of any actual instability, dislocations, subluxation or abnormal movement in the ankle joint at anytime during the pendency of this appeal.  While the Veteran has severe pain and limitation of motion of the ankle, he is able to walk more than a mile and continues to work as a golf professional and instructor.  Thus, the evidence does not show or otherwise suggest that the degree of limitation of motion of the Veteran's left ankle is equivalent to ankylosis.  

The Board must also consider any additional functional loss under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of the Veteran's assertion that he experiences ankle pain and instability which produces functional limitations.  However, the objective findings from the VA examination reports showed that he still retains some motion in the left ankle and that there was no objective evidence of instability.  While the Veteran reported that his left ankle impacts on his daily activities, and that he now had to use a cart to get around on the golf course, there was no objective evidence of any additional functional loss of use of the left ankle on repetitive motion or due to pain, weakness, fatigue or incoordination on VA examination.  

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the 20 percent evaluation currently assigned contemplates marked limitation of motion in the ankle, which is consistent with the objective findings from the medical reports during the pendency of this appeal.  The evidence of record does not show any actual or functional limitation of motion in the left ankle which could reasonably said to be commensurate with ankylosis.  

The Board recognizes that the Veteran's left ankle pain impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use due to pain or on repetitive use of the left ankle.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 20 percent evaluation currently assigned.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left ankle does not suggest that he has sufficient symptoms at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also, Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's left ankle disability are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplate the impairment caused by the Veteran's left ankle disability, including limitation of motion, pain, instability, and swelling.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

Service connection for hypertension, including secondary to the service-connected left ankle disability is denied.  

Service connection for a heart disorder, including atrial flutter is denied.  

An increased evaluation for left tibiotalar dislocation with degenerative changes is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


